Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT made as of the 19th day of October 2006, by and between Barnes Group
Inc., a Delaware corporation (the “Company”), and Gregory F. Milzcik (the
“Executive”).

WHEREAS, the Executive has served the Company in several executive positions
since June 1999, most recently as its Executive Vice President and Chief
Operating Officer;

WHEREAS, the Company now desires to enlist the services and employment of the
Executive as the President and Chief Executive Officer of the Company and the
Executive is willing to render such services in such positions, commencing as of
October 19, 2006, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Employment Term. Subject to the terms and provisions of this Agreement, the
Company hereby agrees to employ the Executive and the Executive hereby agrees to
be employed by the Company for the period commencing on October 19, 2006 (the
“Commencement Date”) and ending on October 19, 2009, unless extended as provided
below or terminated sooner as provided in Section 6 hereof (the “Employment
Term”); provided, however, that on October 19, 2007 and on each October 19
thereafter, the Employment Term shall be automatically extended for an
additional one (1) year period so long as neither the Company nor the Executive
has provided the other party with not less than ninety (90) days prior written
notice that the Employment Term shall not be so extended. Notwithstanding the
foregoing, in no event shall the Employment Term extend beyond October 19 of the
calendar year in which the Executive attains age 65.

2. Position and Duties. During the Employment Term the Executive shall be
employed and shall serve as the President and Chief Executive Officer of the
Company and shall have complete responsibility for the day-to-day management and
operations of the Company and such duties as are specified for such position in
the Company’s By-Laws and such other duties consistent with the position of
chief executive officer of a publicly-held company as are reasonably assigned to
him by the Board of Directors of the Company (the “Board”). The Executive shall
report solely and directly to the Board and shall perform such other duties,
services and responsibilities as may from time to time be requested by the
Board. As of the Commencement Date and thereafter during the Employment Term,
all other officers of the Company and any of its subsidiaries shall report to
the Executive or to one of his designees, except that (i) the leader of the



--------------------------------------------------------------------------------

Company’s Internal Audit Department shall report directly to the Audit Committee
of the Board, (ii) the Secretary of the Company shall, upon request of the
Chairman of the Board, report directly to the Chairman, and (iii) any other
Company officer required under applicable rules of the Securities and Exchange
Commission or the New York Stock Exchange to report to another person or body
shall report to such person or body. The Executive shall devote his full
business time, attention and skill to the performance of his duties, services
and responsibilities hereunder, and shall use his best efforts to promote the
interests of the Company; provided, however, that the Executive may (a) serve on
the board of directors of not more than two corporations with the prior written
approval of the Corporate Governance Committee of the Board (the “Governance
Committee”), it being understood that such approval shall be at the Governance
Committee’s sole discretion, (b) serve on civic or charitable boards or
committees, with the prior written approval of the Governance Committee, which
approval shall not be unreasonably withheld, (c) deliver lectures, fulfill
speaking engagements or teach at educational institutions, and (d) manage his
and his family’s private investments, so long as such activities do not,
individually or in the aggregate, materially interfere with the performance of
Executive’s duties hereunder.

During the Employment Term, the Company shall (i) use its reasonable best
efforts to cause the Executive to serve as a member of the Board, and
(ii) appoint the Executive to serve as a member of the boards of directors of
the Company’s subsidiaries on which the Executive desires to serve (each a
“Subsidiary Board”).

3. Location. The Executive shall perform his duties hereunder primarily at the
Company’s executive office in Bristol, Connecticut, and shall perform duties at
such other locations as are reasonably designated by the Board. During the
Employment Term, the Executive shall maintain his principal residence within 50
miles of Bristol, Connecticut.

4. Compensation and Benefits.

4.1 Base Salary. In consideration of the performance of all of the Executive’s
obligations during the Employment Term (including any services as an officer,
director, employee, member of the Board or Subsidiary Board or any committee
thereof, or otherwise), the Company shall during the Employment Term pay the
Executive a base salary (the “Salary”) at an annual rate of $600,000. Commencing
not later than March 1, 2008, the Compensation and Management Development
Committee of the Board (the “Compensation Committee”) shall annually review the
Executive’s Salary and may increase (but not decrease) such Salary, at its sole
discretion. Any increased Salary shall then constitute the “Salary” for purposes
of this Agreement. The Salary shall be payable in equal installments on the
first working day of each month (or at such other times at, or in such other
installments, in which the Company shall pay base salary to its other executive
officers).

 

2



--------------------------------------------------------------------------------

4.2 Annual Bonus. For each full calendar year during the Employment Term the
Executive shall be eligible to receive an annual bonus pursuant to the Company’s
Performance-Linked Bonus Plan for Selected Executive Officers or a successor
plan thereto (the “Bonus Plan”). For 2007, the Executive shall have the
opportunity under the Bonus Plan to receive an annual bonus equal to:

 

  (i) 75% of Salary upon the attainment of the applicable performance goals
established by the Compensation Committee as the target level:

 

  (ii) a maximum annual bonus of 225% of Salary upon the attainment of the
applicable performance goals established by the Compensation Committee as the
maximum level;

 

  (iii) 18.75% of Salary upon the attainment of the applicable performance goals
established by the Compensation Committee as the threshold level;

 

  (iv) $0, if the attainment of the applicable performance goals is at a level
below that established by the Compensation Committee as the threshold level.

For the calendar year 2006, the Executive’s bonus shall be calculated in
accordance with the provisions of the Bonus Plan, applying the Individual Target
established for him for 2006, provided that, upon the attainment of the target
level of the performance goals previously established by the Compensation
Committee in accordance with the provisions of the Bonus Plan, the Compensation
Committee shall not use its negative discretion to reduce his 2006 annual bonus
below $307,500 (the “2006 Target Amount”). Similarly, the Compensation Committee
shall limit its use of negative discretion such that the Executive shall
receive, upon attainment of the maximum level of performance goals, a maximum
annual bonus of 300% of the 2006 Target Amount, or a minimum annual bonus of 25%
of the 2006 Target Amount upon attainment of the minimum level of performance
goals. For years during the Employment Term after 2007, while the Compensation
Committee shall have the discretion to change the structure and payment terms of
the Executive’s awards under the Bonus Plan at threshold, target and maximum
levels of performance, the Executive’s annual bonus opportunity for each
calendar performance year, upon achieving target level performance for such
year, shall not be less than 75% of his Salary as in effect on July 1 of such
year (or such earlier date as may be required to assure that the amount payable
can qualify as other performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”)).

The amount of any bonus actually payable to the Executive under the Bonus Plan
with respect to any given year shall be determined by the Compensation Committee
based upon its assessment of the level at which the performance goals
established for that

 

3



--------------------------------------------------------------------------------

year have been attained, with such adjustments to actual performance results as
the Compensation Committee may deem appropriate to achieve the objectives of the
Bonus Plan. Upon attainment of performance goals in any year (including 2006)
between the threshold and the target levels, or between the target and the
maximum levels, established for such year by the Compensation Committee, the
amount payable as an annual bonus shall be determined using mathematical
interpolation between the percentages of Salary that would have been payable for
such year at threshold and target, or target and maximum, as applicable.

4.3 Long-Term Incentive Compensation. During the Employment Term, the Executive
shall be eligible to receive awards under the long-term incentive compensation
plans, programs or arrangements maintained by the Company at such level and
subject to such conditions as the Compensation Committee may determine from time
to time in a manner consistent with the Company’s generally applicable
compensation practices for its executive officers and giving due consideration
to the Executive’s position and contribution to the Company. Notwithstanding the
foregoing, prior to March 1, 2007, the Executive shall be granted long-term
incentive compensation awards in accordance with the terms of the Barnes Group
Inc. Stock and Incentive Award Plan (the “Stock Incentive Plan”) that, in the
aggregate, shall have a calculated value (as determined as specified below) of
$1,200,000, with such awards to be made (and such value to be provided) in the
following forms:

 

  (i) in the form of stock options to acquire shares of Company common stock,
par value $0.01 per share (“Company Stock”), (A) having a term of ten (10
years), (B) having an exercise price equal to the fair market value of a share
of Company Stock as determined under the Stock Incentive Plan (the “Fair Market
Value”) on the grant date, (C) vesting in three approximately equal
installments, in a manner consistent with the Company’s standard practices
(i.e., one installment vesting on each of the eighteenth (18th), thirtieth
(30th) and forty-second (42nd) month anniversary of the date of grant), and
(D) with a calculated value of $300,000, which value shall be determined using
the binominal valuation methodology, based on the terms of such grant and such
other assumptions as are generally used by the Company for purposes of valuing
the grant of stock options;

 

  (ii) in the form of a service vesting restricted stock unit award (A) vesting
in three approximately equal installments in a manner consistent with the
Company’s standard practices (i.e., one installment vesting on each of the
thirtieth (30th), forty-second (42nd) and fifty-fourth (54th) month anniversary
of the date of grant) and (B) with a calculated value of $300,000, which value
shall be determined based on the Fair Market Value on the grant date, and

 

4



--------------------------------------------------------------------------------

  (iii) in the form of a performance share or performance unit award (A) which
may be earned, if at all, upon achievement of earnings per share targets
established each year by the Compensation Committee of the Board in respect of
the 2007-2009 performance period, (B) which provides the Executive with the
opportunity to earn, upon achieving superior levels of performance (as such
levels are established by the Compensation Committee) for each of the three
years in the performance period, up to 125% of the number of performance shares
or performance units awarded, and (C) with a calculated value of $600,000, which
value shall be determined based on the Fair Market Value on the grant date.

Except to the extent inconsistent with the express terms of this Agreement, any
stock option, restricted stock unit or performance share or performance unit
grant made to the Executive in 2007 shall have terms and conditions that are
substantially comparable to the terms and conditions of 2007 annual grants
(i.e., not including grants to new hires) made to other executive officers in
the ordinary course and consistent with the Company’s generally applicable
compensation plans and practices.

4.4 Commencement Options. The Company shall grant to the Executive on the
Commencement Date options (the “Commencement Option”) to acquire the number of
whole shares of Company Stock (with any fractional share rounded down to the
nearest whole share) as will result in the Commencement Option having a value on
the Commencement Date (determined in accordance with the binomial valuation
methodology and based on the terms hereof and such other assumptions as are
generally used by the Company for purposes of valuing the grant of stock
options) of $1,000,000. Each share of Company Stock subject to the Commencement
Option shall have an exercise price equal to the Fair Market Value on the date
of grant. The Commencement Option shall

 

  (i) have a term of ten (10) years,

 

  (ii) vest and become exercisable ratably, in three equal installments, on
April 19, 2008, April 19, 2009 and April 19, 2010, subject to the Executive’s
continued employment with the Company through such date,

 

  (iii) provide for optional forms of exercise which are consistent with those
provided in the Company’s Stock Incentive Plan, and

 

  (iv) provide for a post-termination exercise period in respect of any vested
portion thereof (whether vesting on, before or after the date of Executive’s
termination) of (A) three (3) years following termination of the Executive’s
employment by the Company without Cause, by reason of the Executive’s Death or
Disability or by the Executive for Good Reason (as such terms are hereinafter
defined) and (B) ninety (90) days following

 

5



--------------------------------------------------------------------------------

termination of the Executive’s employment by the Executive without Good Reason;
provided that the Commencement Option shall expire immediately and the Executive
shall not be entitled to a post-termination exercise period with respect to such
option (A) upon the Executive’s termination of employment by the Company for
Cause and (B) as set forth in Section 8(f) below.

To the extent not inconsistent with the specific terms of this Agreement, the
agreement governing the grant of the Commencement Option shall be based upon the
form of option agreement generally used with respect to grants to executive
officers under, and shall otherwise be subject to the terms of, the Stock
Incentive Plan.

4.5 Commencement Stock Grant. The Company shall grant to the Executive on the
Commencement Date that number of restricted stock units in relation to the
Company Stock as shall be equal to the quotient of (i) $500,000 divided by
(ii) the Fair Market Value on the Commencement Date, rounded up to the nearest
whole share (the “Commencement Units”). Except as otherwise expressly provided
in this Agreement, the Commencement Units shall vest in full on the fourth
anniversary of the Commencement Date, subject to the Executive’s continued
employment with the Company through such anniversary date. To the extent not
inconsistent with the specific terms of this Agreement, the agreement governing
the award of Commencement Units shall be based upon the form of time-based
restricted stock unit agreement used with respect to grants to executive
officers under, and shall otherwise be subject to the terms of, the Stock
Incentive Plan.

4.6 Other Benefits. During the Employment Term, the Executive (and his
dependents, if eligible thereunder) shall participate in all existing and future
employee benefit plans, programs and policies (other than severance plans)
generally available to executive officers of the Company, including, but not
limited to, the following:

(a) Life Insurance. Pursuant to the Executive’s participation in the Company’s
Senior Executive Enhanced Life Insurance Program (the “ELIP”), until the
Executive attains age 65 the Company shall pay all premiums for a life insurance
policy on the life of the Executive. The insurance policy shall be owned by the
Executive and shall have a death benefit equal to four (4) times the Salary. The
Company shall fully gross up the Executive for any income tax attributable to
the premiums paid by the Company in accordance with the ELIP (but the effective
rate of tax for this purpose shall not exceed 45%).

(b) Financial Planning. The Company shall reimburse the Executive in an amount
up to $5,000 for financial planning assistance and related services for each
program year (i.e., May 1-April 30) during the Employment Term (but, for the
program year May 1, 2006-April 30, 2007, such amount shall be up to $20,000 and
shall take into account amounts reimbursed in respect of

 

6



--------------------------------------------------------------------------------

financial planning and assistance and related services for the period prior to
the Commencement Date), upon presentation of documentation reasonably acceptable
to the Company, and, in each case, fully grossed-up for taxes (but the effective
rate of tax for this purpose shall not exceed 45%).

(c) Leased Automobile. The Company shall provide the Executive with (i) the use
of a leased car with a monthly leasing cost to the Company not to exceed $1,131
per month and (ii) reimbursement for other expenses associated with the use of
such leased car, in either case, in accordance with the Company’s automobile
policy as from time to time in effect.

(d) Vacation. For each full calendar year during the Employment Term, the
Executive shall be entitled to four (4) weeks of paid vacation (or such greater
amount as shall be provided to executives in accordance with the vacation policy
of the Company as in effect from time to time during the Employment Term). For
2006, the Executive shall also be entitled to four weeks of paid vacation,
taking into account any vacation taken during the period prior to the
Commencement Date.

(e) Club Membership. The Company shall reimburse (not grossed-up for taxes) the
Executive for his membership in one (1) club in accordance with Company policy
as in effect from time to time.

Notwithstanding anything else contained in this Agreement to the contrary, the
Company may, at any time or from time to time, amend or terminate any of its
employee benefit plans, programs or policies, in which event such amendments and
terminations may be applied to the Executive in the same manner as to other
Company executive officers, except that the Executive’s vacation benefit may not
be reduced below the level described in Section 4.6(d).

4.7 Reimbursement of Legal Fees. Upon presentation of documentation reasonably
acceptable to the Company, the Company shall reimburse the Executive for
reasonable legal fees and expenses incurred in connection with (i) any good
faith action brought by the Executive to enforce his rights under this Agreement
(or to respond to any action commenced by the Company) but only those fees and
expenses attributable to claims with respect to which there was a substantial
likelihood that the Executive would prevail on the merits, and (ii) the
negotiation and documentation of this Agreement and any other agreement
referenced herein.

4.8 Expenses. The Company shall reimburse the Executive for all reasonable
expenses incurred by the Executive in connection with the performance of his
duties, services and responsibilities under this Agreement in accordance with
the Company’s expense reimbursement policy then in effect.

 

7



--------------------------------------------------------------------------------

4.9 Stock Ownership Guidelines. The Executive understands that compliance by the
Company’s executive officers with the stock ownership guidelines it has
established is of significant importance to the Company and the Executive agrees
to comply with such guidelines as in effect from time to time, within the time
frame established thereunder. The Executive further understands and acknowledges
that the Commencement Options and Commencement Units, the commitment to make
2007 long-term incentive grants and the continued opportunity for the Executive
to receive further long-term incentive grants are made or provided by the
Company in reliance on the Executive’s commitment to comply with such share
ownership guidelines.

4.10 Recovery of Amounts Related to Restatement The Executive agrees and
acknowledges that, notwithstanding anything else contained in this Agreement or
in any compensatory plan, agreement, program, policy or arrangement, the
Executive shall be responsible for reimbursing the Company for some or all of
any amounts paid or received (or to be paid or received) in respect of any
annual incentive compensation or any long-term incentive compensation awarded to
the Executive after the Commencement Date, whether awarded before or after
termination of employment, if (i) payment of such compensation was contingent,
in whole or in part, upon the achievement of one or more specified financial
targets, and (ii) the Company implements a Mandatory Restatement (as hereinafter
defined). For the avoidance of doubt, this Section 4.10 shall not relate to the
gain recognized on any stock option, the compensation received in respect of any
restricted stock or restricted stock unit grant, or any other variety of
equity-based compensation, whether made on, before or after the Commencement
Date, that has a vesting schedule based on the passage of time and the continued
performance of services, and not on the achievement of any performance
objectives. Similarly, this Section 4.10 shall not apply to any award that has
or had alternative vesting criteria unrelated to the performance objective
affected by the Mandatory Restatement (an “Alternative Vesting Award”) that have
otherwise been satisfied at the time of the Mandatory Restatement.

The amount which the Executive shall be obligated to reimburse the Company shall
be the amount, if any, by which the compensation paid or received (or to be paid
or received) exceeds the amount that would have been paid or received based on
the financial results reported in the restated financial statements, in each
case as determined in good faith by the Compensation Committee, as constituted
at the time of the relevant action; provided, however, that (i) no repayment
will be payable in respect of an Alternative Vesting Award where the alternative
vesting criteria have not yet been, but can still be, satisfied and the
Compensation Committee has determined in good faith that the likelihood that
such criteria will be satisfied is not immaterial; provided that the amount that
would otherwise have been repaid to the Company in respect of any portion of
such Alternative Vesting Award that does not become vested based on such
alternative vesting criteria shall be due and payable promptly after the
opportunity to satisfy the alternative vesting criteria has expired; (ii) the
amount that the Executive shall be

 

8



--------------------------------------------------------------------------------

required to reimburse the Company from previously received compensation shall be
reduced by the Net Tax Cost (as hereinafter defined) to the Executive of such
compensation and (iii) to the extent that the price of the Company’s common
stock is or was a component of the performance objectives upon which the
compensation was payable, the value of the stock taken into account for purposes
of re-determining the level of achievement based on the restated financial
results will be determined by reducing the reported stock prices during each
accounting year affected by the Mandatory Restatement by an amount per share
equal to the product of (A) the average weekly earnings per share multiples at
which the Company’s common stock traded for the 52 week period for such
accounting year multiplied by (B) the amount by which earnings per share for
such accounting year was reduced as a result of the Mandatory Restatement. If
the Executive concludes that the amount to be repaid to the Company in
accordance with subclause (iii) of the immediately preceding sentence is
excessive and inequitable, he may petition the Compensation Committee to review
that determination. If the Compensation Committee agrees with the Executive’s
conclusion, it shall, in its sole discretion, specify an amount to be repaid to
the Company that it concludes is equitable and appropriate under the
circumstances. If the Compensation Committee does not agree that the formula
produces a result that is excessive and inequitable, no adjustment shall be made
in the amount to be repaid to the Company. The determinations, conclusions and
other actions of the Compensation Committee in accordance with the two
immediately preceding sentences shall be final, binding and conclusive on the
Company and the Executive, and all persons claiming an interest through either
such party.

A “Mandatory Restatement” shall mean a restatement of the Company’s financial
statements for 2006 or any year thereafter which, in the good faith opinion of
the Company’s Independent Registered Public Accounting Firm, is required to be
implemented pursuant to generally accepted accounting principles, but excluding
any restatement which is required with respect to a particular year as a
consequence of a change in generally accepted accounting rules effective after
the publication of the financial statements for such year. Notwithstanding the
immediately preceding sentence, a Mandatory Restatement shall not include any
restatement that (i) occurs more than three years following the date that the
Employment Term ends pursuant to Section 5 hereof or (ii) in the good faith
judgment of the Audit Committee of the Board (the “Audit Committee”), (A) is
required due to a change in the manner in which the Company’s auditors interpret
the application of generally accepted accounting principles (as opposed to a
change in a prior accounting conclusion due to a change in the facts upon which
such conclusion was based), or (B) is otherwise required due to events, facts or
changes in law or practice that the Audit Committee concludes were beyond the
control and responsibility of the Executive and that occurred regardless of the
Executive’s diligent and thorough performance of his duties and
responsibilities. In addition, in determining the amounts, if any, that the
Executive shall be required to reimburse the Company pursuant to this
Section 4.10 (or that would be payable to the Executive in respect of any then
in progress awards), all effects, whether positive or negative, of any change in
the

 

9



--------------------------------------------------------------------------------

manner of reporting any transaction or class of transactions that the Audit
Committee shall specifically agree to exclude for this purpose shall be
disregarded.

“Net Tax Cost” shall mean the net amount of any federal, foreign, state or local
income and employment taxes paid by the Executive in respect of the compensation
received that is subject to reimbursement, after taking into account any and all
available deductions, credits or other offsets allowable to the Executive
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether the Executive would be required to amend
any prior income or other tax returns.

The Executive agrees that, to the extent permitted under applicable law, the
Company may seek reimbursement of such amounts from the Executive and may
recapture such amounts by retaining the compensation or other amounts that would
otherwise be due or payable to the Executive.

5. Termination. The Executive’s employment with the Company and the Employment
Term shall terminate upon the expiration of the Employment Term, as specified in
Section 1 hereof, or upon the earlier occurrence of any of the following events
of termination:

(a) By the Company (other than for Cause), immediately upon delivery of written
notice to the Executive.

(b) By the Company for Cause upon thirty (30) days prior written notice (the
“Cause Notice”) to the Executive. The Company may not terminate the Executive’s
employment for Cause unless such written notice is delivered to the Executive
within ninety (90) days of the Board having actual knowledge of the action or
omission constituting Cause (it being understood that knowledge by the Executive
or any officer who reports to the Executive shall not constitute knowledge by
the Board). Notwithstanding the foregoing, following receipt of such notice the
Company may place the Executive on an administrative leave pending completion of
the process established under this Section 5(b). During the term of such leave,
the Executive shall be entitled to receive all compensation and benefits due
under this Agreement pending completion of the process described herein, and the
consequences of placing the Executive on such leave shall not constitute a
breach of this Agreement or Good Reason for the Executive to terminate his
employment hereunder. “Cause” shall mean (i) the willful and continued failure
by the Executive to substantially perform the Executive’s duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise,

 

10



--------------------------------------------------------------------------------

(iii) the Executive’s conviction for the commission of (A) a felony or (B) any
other crime involving moral turpitude, (iv) a willful and material breach by the
Executive of any provision of this Agreement which is not cured within twenty
(20) days of receipt of written notice thereof from the Board which specifies
the nature of such breach, (v) a violation by the Executive of any policy of the
Company that is generally applicable to all employees or all officers of the
Company including, but not limited to, policies concerning insider trading or
sexual harassment, or the Company’s code of conduct, that the Executive knows or
reasonably should know could reasonably be expected to result in a material
adverse effect on the Company or material damage to its business reputation; and
(vi) the Executive’s failure to cooperate, if requested by the Board, with any
investigation or inquiry into his or the Company’s business practices, whether
internal or external, including, but not limited to, the Executive’s refusal,
after a written request by the Company’s internal or external legal counsel, to
be deposed or to provide testimony at any trial or inquiry, which is not cured
within twenty (20) days of written notice from the Board which specifies such
failure. For purposes of clauses (i), (ii) and (iv) of this definition, no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company. The Executive shall have the right to appear before the
Board, with his counsel present if he so elects, prior to any final
determination by the Board to terminate his employment for Cause. The Executive
may request a meeting with the Board by submitting a written request to the
Board within ten (10) days of receipt of the Cause Notice. Such meeting with the
Board shall be fixed and shall occur on a date selected by the Board (such date
being not less than five (5) nor more than twenty (20) days after the Board
receives the Executive’s written request). Such meeting shall take place at the
executive offices of the Company and the Executive shall have the right to
address the Board for such period of time as established by the Board, but in no
event less than thirty (30) minutes. For all purposes of this Agreement, if the
Executive’s employment is terminated for Cause, the effective date of such
termination shall be the date of delivery of the Cause Notice.

(c) By the Executive for Good Reason upon thirty (30) days prior written notice
to the Board. The Executive may not terminate his employment for Good Reason by
reason of any event or action unless such written notice is delivered within
ninety (90) days of the Executive having actual knowledge of such event or
action. “Good Reason” shall mean the occurrence of any of the following, unless
specifically approved by the Executive in writing prior to the event or action:
(i) a materially adverse change in the Executive’s title, position, duties,
responsibilities or reporting relationships, (ii) a reduction in the Salary or
failure to pay compensation or benefits, (iii) a change in location of

 

11



--------------------------------------------------------------------------------

the Company’s executive offices to a location which is more than fifty
(50) miles away from both the location of the Company’s current executive
offices and the Executive’s residence, (iv) the assignment to the Executive of
duties materially inconsistent with the Executive’s status as Chief Executive
Officer of the Company, (v) if the Company purports to terminate the Executive
under Section 6(b) hereof, the Company’s failure to provide the Executive
(A) thirty (30) days prior written notice of its intention to terminate his
employment for Cause in accordance with Section 6(b) hereof or (B) the
opportunity to appear before the Board in accordance with Section 6(b) hereof,
(vi) the Company notifies the Executive of its intention not to extend the
Employment Term pursuant to Section 1 hereof, (vii) at any time during the
Employment Term, the Company does not nominate the Executive for re-election to
the Board or fails to use its reasonable best efforts to cause the Executive to
be re-elected to the Board, in either case, in accordance with Section 2 hereof,
and/or (viii) any other material breach of this Agreement by the Company. The
Company shall be afforded twenty (20) days following receipt of written notice
from the Executive of his intention to terminate his employment for Good Reason
in which to cure any of the foregoing actions or events.

(d) By reason of the Disability of the Executive. The Executive shall be
considered to be disabled (i) after he has been unable fully to perform the
substantial portion of his duties hereunder, with reasonable accommodation as
required by law, by reason of physical or mental illness for 180 days during any
360 day period or (ii) if in the written medical opinion of a medical doctor
mutually acceptable to the Executive and the Company, the Executive has a
condition that makes it reasonably likely that the Executive will be unable to
perform the substantial portion of his duties hereunder for a period of at least
180 days (either such circumstance shall hereafter be called a “Disability”). In
the event that the Executive and the Company cannot agree upon a medical doctor
to provide an opinion of the kind contemplated in the immediately preceding
sentence, each shall appoint a medical doctor of its or his choice and those two
medical doctors shall then appoint a third medical doctor to make the
determination.

(e) By reason of the death of the Executive (“Death”).

In the event of termination of the Employment Term, for whatever reason other
than Death, (i) the Executive shall cooperate with the Company and be reasonably
available to the Company with respect to continuing and/or future matters
arising out of the Executive’s employment or any other relationship with the
Company (but not to unreasonably interfere with any employment or other business
services or activities then being conducted by the Executive), whether such
matters are business-related, legal or

 

12



--------------------------------------------------------------------------------

otherwise and (ii) the Executive shall resign immediately from his membership on
the Board and each Subsidiary Board.

6. Termination Payments. The following termination payments and benefits shall
be provided to the Executive in lieu of any benefits provided in the Company’s
Executive Separation Pay Plan and such payments and benefits shall be paid or
provided in accordance with the terms of the applicable Company plan, program or
policy. Subject to Sections 9 and 14 hereof, the following payments upon
termination shall constitute the exclusive payments and benefits due the
Executive upon termination of Executive’s employment, but shall have no effect
on (i) any benefits which may be due the Executive under any plan, program or
policy of the Company which provides benefits after termination of employment,
other than any severance pay or salary continuation plan, which shall be
inapplicable (the “Accrued Benefits”), and/or (ii) the Executive’s entitlement
to reimbursements under Section 4.7 and 4.8 hereof.

6.1 Termination for Cause or other than Good Reason. Upon termination of the
Executive’s employment and the Employment Term by the Company for Cause or by
the Executive other than for Good Reason, the Company shall pay the Executive
the Salary earned and unpaid as of the date of termination and provide the
Executive the Accrued Benefits.

6.2 Termination without Cause or for Good Reason. If the Executive’s employment
and the Employment Term are terminated by the Company without Cause (except by
reason of the Executive’s Death or Disability) or by the Executive for Good
Reason, the Company shall (i) pay the Executive the Salary earned and unpaid as
of the date of termination and provide the Executive the Accrued Benefits,
(ii) pay the Executive at the times specified below an aggregate amount equal to
two times the sum of (A) his Salary at the date of termination and (B) his
target bonus amount in effect for the year of termination, (iii) during the
Severance Period (as defined below), continue to provide the Executive coverage
under those Company-sponsored welfare benefit plans (other than severance plans)
in which he participated immediately prior to such termination, but only to the
extent such continued coverage can be provided pursuant to the terms and
conditions of any such plan and without adverse tax consequences to the
Executive, the Company or any other participant in such plans and subject to the
Executive’s continued payment of any premiums or other amounts for such benefits
that he was paying for participation in any such plan immediately prior to such
termination, (iv) provide that any outstanding option to purchase Company Stock
held by the Executive as of the date of termination and granted to him on or
after the Commencement Date (including, but not limited to, the Commencement
Option) shall continue to vest in accordance with its regular vesting schedule
through the expiration of the Severance Period and shall remain exercisable for
one year following the expiration of the Severance Period (or, if less, for the
remaining term of such option), after which all such outstanding options shall
expire and (v) provide that any restricted stock unit or

 

13



--------------------------------------------------------------------------------

performance share or performance unit award (including, but not limited to, the
Commencement Units) outstanding at the date of Executive’s termination and
granted on or after the Commencement Date shall vest as of the date of such
termination, to the extent such awards would have become vested in accordance
with their regular vesting schedule had the Executive’s employment continued
through the expiration of the Severance Period, and, in the case of any
performance shares or performance units, assuming that the applicable
performance goal had been achieved at target.

For purposes of this Section 6.2, the “Severance Period” shall mean the period
commencing on the date of termination and ending on the day before the second
anniversary of such termination date. Except as otherwise expressly provided in
Section 6.5, all payments to be made on benefits provided under this Section 6.2
shall be made and benefits provided when such payments or other benefits would
have been made or provided if the Executive’s employment had not terminated
(e.g., so that the Executive shall be paid the amounts payable in respect of
Salary and annual bonus on the same basis as though the Executive remained
employed by the Company).

6.3 Termination upon Death or Disability. If the Executive’s employment and the
Employment Term are terminated by reason of the Executive’s Death or Disability,
the Company shall (i) pay the Executive the Salary earned and unpaid as of the
date of termination and provide the Executive the Accrued Benefits and
(ii) provide the Executive or his beneficiary, as applicable, the compensation
and benefits made available generally to executive officers of the Company in
the event of death or disability under the terms and conditions of the Company’s
applicable plans, policies, programs or arrangements applicable to executive
officers.

6.4 Change of Control. Upon the occurrence of a Change of Control (as defined
below), all outstanding stock options, restricted stock unit and performance
share or performance unit awards then held by the Executive that were granted on
or after the Commencement Date (including, but not limited to, the Commencement
Options and the Commencement Units) that are not then vested shall immediately
become vested and, in the case of performance share or performance units,
assuming that the applicable performance objectives were achieved at the target
level of performance. The Executive’s rights and entitlements upon a Change of
Control shall be governed exclusively pursuant to the terms of this Agreement
(and any prior agreements concerning his rights under a Change of Control, or
any similar event, shall be of no further force and effect), except that his
rights and entitlements with respect to any equity-based grants awarded prior to
the Commencement Date shall be determined in accordance with the agreements
between the Executive and the Company (including, without limitation, the
Severance Agreement (a/k/a the Change of Control Agreement) dated as of June 12,
1999 (the “Severance Agreement”)), as in effect on the date hereof. In the event
that, within two years following a Change of Control, the Executive is
terminated by the Company (or its successor) without Cause, or terminates his

 

14



--------------------------------------------------------------------------------

employment for Good Reason, the Executive shall receive the severance benefits
and other termination benefits described in Section 6.2, but modified or
supplemented as follows:

 

  (i) the amount payable in lieu of Salary and annual bonus under subclause
(ii) of Section 6.2 shall be paid in a single lump sum payment 10 days following
the Executive’s termination;

 

  (ii) the amount payable in respect of annual bonus under such subclause
(ii) of Section 6.2 shall be equal to the greater of (A) the annual bonus that
would have been payable to him for the year of termination at the target level
of performance, and (B) the average of the last three bonuses paid to the
Executive by the Company (such greater amount hereafter called the “Applicable
Bonus Amount”); and

 

  (iii) the Executive shall also be paid an amount equal to the product of
(A) the Applicable Bonus Amount, and (B) a fraction, the numerator of which is
the number of days during such year elapsed prior to and including the
Executive’s date of termination and the denominator of which is 365.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if any event set forth in any one of the following paragraphs shall
have occurred: (i) any person is or becomes the beneficial owner (within the
meaning of Rule 13d-3 as promulgated under the Securities Exchange Act of 1934,
as amended (a “Beneficial Owner”), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities, but excluding any person who becomes such a Beneficial Owner in
connection with a transaction described in clause (a) of paragraph (iii) below;
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Commencement Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (a) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent

 

15



--------------------------------------------------------------------------------

(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such person any
securities acquired directly from the Company or its affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or (v) there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

6.5 Compliance with Section 409A. Notwithstanding anything contained in this
Agreement, any payment to be made to the Executive in accordance with this
Section 6 (including, but not limited to, the Salary continuance and bonuses
referenced in Sections 6.2 and 6.4) may be delayed or deferred by the Company in
order to (i) comply with all applicable laws, regulations and rules (including,
without limitation, rules of any stock exchange on which the Company’s shares
are listed), or (ii) avoid adverse tax consequences to the Company or the
Executive. Without limiting the generality of the foregoing sentence, any such
payments due within six months following the date of the Executive’s termination
that are treated as deferred compensation subject to Section 409A of the Code or
any successor or similar tax law or regulation, shall, if and solely to the
extent necessary to cause the Executive not to be subject to the additional tax
thereunder, be made six months following such termination. Any amount deferred
shall bear interest for the period of the deferral at the applicable federal
rate determined in accordance with Section 1274 of the Code.

6.6 No Mitigation or Offset. Upon termination of the Executive’s employment
hereunder, he shall have no mitigation obligation hereunder; it being expressly
agreed that if the Executive receives any income, payment or other benefit from
a third party after any such termination, such income, payment or benefit shall
not be set off against any payments or benefits to be made or provided to the
Executive by the Company pursuant to this Section 6.

6.7 No Impact on Prior Grants. Nothing in this Section 6 shall be construed to
accelerate the vesting of, extend the term of or otherwise modify any option

 

16



--------------------------------------------------------------------------------

or other equity-based or long-term incentive award granted to the Executive
prior to the Commencement Date. The terms and conditions of any such awards
shall be governed by the terms of the agreements pertaining thereto and the
underlying plan documents.

7. Excise Tax Limitation.

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for the benefit of the
Executive by the Company, any affiliate of the Company, any person who acquires
ownership or effective control of the Company or ownership of a substantial
portion of the Company’s assets (within the meaning of Section 280G of the Code,
and the regulations thereunder), or any affiliate of such person, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Total Payments”) is or will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account Executive’s applicable
federal, state and local income taxes and the Excise Tax), than if the Executive
received the entire amount of such Total Payments. Unless the Executive shall
have given prior written notice specifying a different order to the Company to
effectuate the foregoing, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating compensation or benefits that are
treated as being entirely subject to the Excise Tax, starting with the portion
thereof which is to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

(b) The determination of whether the Total Payments shall be reduced as provided
in Section 7(a) and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by the Company from among the four
(4) largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Executive within ten (10) days of the Termination Date. Absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
the Executive.

8. Executive Covenants.

(a) Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and receive information relating to the business

 

17



--------------------------------------------------------------------------------

affairs of the Company, including but not limited to technical information,
business and marketing plans, strategies, customer information, other
information concerning the Company’s products, promotions, development,
financing, expansion plans, business policies and practices, and other forms of
information considered by the Company to be confidential and in the nature of
trade secrets. The Executive agrees that during the Employment Term and
thereafter, the Executive shall keep such information confidential and not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company (unless such information
is otherwise in the public domain through no fault of the Executive); provided,
however, that nothing in this Section 8(a) shall prevent the Executive, with or
without the Company’s consent, from (i) providing truthful testimony or
otherwise cooperating in good faith with any investigation related to the
business activities and practices of the Company and its officers and agents
being conducted by a duly authorized agency of the federal or any state or local
government or any duly appointed agent of the Board or any committee thereof or
(ii) disclosing documents or information (A) in the performance of his duties
hereunder to persons having commercial relationships or dealings with the
Company, so long as such disclosure is made by the Executive (or at his
direction) in the good faith belief that it is in the best interests of the
Company and such disclosure is not contrary to any direction of the Board or any
committee thereof or internal or external legal counsel to the Company and
(B) in connection with any judicial or administrative investigation, inquiry or
proceeding, provided that the Executive is compelled to do so by court order or
subpoena and notifies the Company as soon as practicable after the receipt of
such court order or subpoena (it being understood and agreed that no such order
or subpoena shall be required in connection with an inquiry or proceeding that
is described in subclause (i) above). This confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Employment Term, the Executive shall promptly supply to the Company all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data or any other tangible product or document in the actual or
constructive possession of the Executive at the end of the Employment Term.

(b) Non-competition. By and in consideration of the Company’s entering into this
Agreement and the Salary, other compensation and benefits to be provided by the
Company hereunder (including, but not limited to, the Commencement Option and
the Commencement Units), and further in consideration of the Executive’s
exposure to the proprietary information of the Company, the Executive agrees
that the Executive shall not, during the Employment Term and for a period of two
(2) years thereafter (the “Restriction Period”), directly or indirectly, own,
manage, operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be

 

18



--------------------------------------------------------------------------------

connected in any manner, including but not limited to, holding the position of
shareholder, director, officer, consultant, independent contractor, employee,
partner, or investor, with any Competing Enterprise. For purposes of this
paragraph, the term “Competing Enterprise” shall mean any person, corporation,
partnership or other entity engaged in a business which is in direct competition
with any material or significant business of the Company or any of its
affiliates at the relevant time (or, during the Restriction Period, at the date
of termination of employment); provided that, the direct or indirect parent of
any entity that is in direct competition with the Company shall be considered to
be in direct competition with the Company, but that nothing herein shall
preclude the Executive from providing services to an entity affiliated with, but
not directly or indirectly controlling or controlled by an entity that is in
direct competition with the Company so long as the Executive does not, directly
or indirectly, provide any services, advice or other assistance to such
competing entity. For the avoidance of doubt, the Company and the Executive
agree that as of the Commencement Date, the material or significant businesses
of the Company are:

 

  (1) Barnes Distribution, an international, full-service distributor of C class
maintenance, repair, operating and production supplies;

 

  (2) Associated Spring, an international manufacturer of precision mechanical
and nitrogen gas products, fine blanking products and a global supplier of
retaining rings, reed valves, shock discs and injection-molded plastic
components and assemblies; and

 

  (3) Barnes Aerospace, an international manufacturer and repairer of highly
engineered original equipment structural aircraft engine and industrial gas
turbines components.

Following termination of the Employment Term, upon request, the Executive shall
notify the Company of the Executive’s then current employment status.
Notwithstanding the foregoing, this Section 8(b) shall not preclude the
Executive from owning, solely as a passive investor, up to 2% of any class of
equity securities of any Competing Entity which is publicly traded on an
established securities market.

(c) Non-solicitation of Customers. The Executive agrees that during the
Restriction Period, he shall not intentionally or knowingly, directly or
indirectly, (i) interfere with the Company’s or any of its affiliates’
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any individual, person, firm, corporation or other business entity
who at any time during the Employment Term was a customer of the Company or any
of its affiliates or otherwise had a material business relationship with the
Company or

 

19



--------------------------------------------------------------------------------

any of its affiliates, or (ii) discourage, or attempt to discourage, any
individual, person, firm, corporation or business entity from doing business
with the Company or any of its affiliates.

(d) Non-solicitation of Employees. The Executive agrees that during the period
commencing on the date his employment terminates for whatever reason other than
Death, and ending on the third anniversary thereof, he shall not intentionally
or knowingly, directly or indirectly, (i) interfere with the Company’s or any of
its affiliates’ relationships with, or endeavor to entice away from the Company
or any of its affiliates, (ii) solicit for employment, or (iii) hire any person
who is an employee (or, within the immediately preceding 90 days, was an
employee) of the Company or any of its affiliates and who was an employee of the
Company or any of its affiliates at the date of the Executive’s termination of
employment (or during the 90-day period immediately prior thereto).

(e) Non-disparagement. The Executive agrees that the Executive shall not
disparage the Company or its affiliates, or its or their current or former
officers, directors, and key employees in any way; further, the Executive shall
not make or solicit any comments, statements, or the like to the media or to
others that would be considered derogatory or detrimental to the good name or
business reputation of any of the aforementioned entities or individuals;
provided, that this Section 8(e) shall not prohibit statements which the
Executive is required to make under oath or which are otherwise required by law,
provided that such statements are truthful and made in a professional manner.
The Company agrees that neither it, nor any of its authorized representatives,
shall disparage the Executive in any way, and that neither the Company nor any
of its authorized representatives shall make or solicit any comments,
statements, or the like to the media or to others that would be considered
derogatory or detrimental to the good name or business reputation of the
Executive; provided, that this Section 8(e) does not prohibit statements which
(i) the Company or any of its officers, directors, employees, affiliates or
advisors are required to make under oath or are otherwise required by law,
(ii) are required to comply with the rules of the New York Stock Exchange or any
other similar exchange or automated trading system on which any of the Company’s
securities are listed, or (iii) are, in the opinion of counsel for the Company,
necessary to comply with the Company’s disclosure obligations to its
stockholders, provided that in any case such statements are truthful and made in
a professional manner; and, provided further, that the limitations applicable to
the Company under this Section 8(e) shall not apply in the event the Executive
has been terminated for Cause or circumstances existed such that the Company
could have terminated the Executive for Cause.

 

20



--------------------------------------------------------------------------------

(f) Remedies. The Executive agrees that (i) any breach of the terms of this
Section 8 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; (ii) in the event of said
breach or any threat of breach, the Company shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by the Executive and/or any and all persons and/or
entities acting for and/ or with the Executive, without having to prove damages,
and to all costs and expenses, including reasonable attorneys’ fees and costs,
in addition to any other remedies to which the Company may be entitled at law or
in equity and (iii) notwithstanding any other terms in this Agreement or
applicable stock plans, in the event of said breach, all (A) vested and unvested
stock options, and (B) restricted shares or restricted stock units which have
not yet been earned, in each case were granted to the Executive after the
Commencement Date, shall immediately expire and shall no longer be exercisable
after such breach. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Executive.
The Executive and the Company further agree that the provisions of this
Section 8 are reasonable and the Company would not have entered into this
Agreement but for their inclusion herein. Should a court or arbitrator determine
that any provision of the covenant not to compete is unreasonable, either in
period of time, geographical area, or otherwise, the parties hereto agree that
the covenant should be interpreted and enforced to the maximum extent which such
court or arbitrator deems reasonable.

(g) Survival; Breach Not a Defense. The provisions of this Section 8 shall
survive any termination of the Employment Term, and the existence of any claim
or cause of action by the Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants and agreements of this Section 8.

9. Indemnification and Insurance. During the Employment Term and at all times
thereafter, the Company shall cause the Executive to be covered and named as an
insured under any policy or contract of insurance obtained by it to insure its
officers and directors against personal liability for acts or omissions in
connection with service as an officer or director of the Company or service in
other capacities at the request of the Company. The coverage provided to the
Executive pursuant to this Section 9 shall be of the same scope and on the same
terms and conditions as the coverage provided to other officers or directors of
the Company. The Executive shall be entitled to indemnification for liabilities
and expenses to the fullest extent permitted under Delaware law to the extent
consistent with the Company’s Articles of Incorporation and By-Laws.

 

21



--------------------------------------------------------------------------------

10. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party to enforce each and every provision in
accordance with its terms.

11. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown below, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 11.

 

If to the Company:

               Barnes Group Inc.                123 Main Street               
Bristol, Connecticut               

ATTN: Senior Vice President, General Counsel

  and Secretary

         

If to the Employee:

              

Gregory F. Milzcik

              

4 Atwater Terrace

              

Farmington, CT 06032

         

12. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and permitted assigns. Notwithstanding the provisions of the
immediately preceding sentence, the Executive shall not assign all or any
portion of this Agreement without the prior written consent of the Company.

13. Agreement to Arbitrate; Injunctive Relief. THE PARTIES HERETO AGREE THAT ANY
CLAIM, DEMAND, DISPUTE, ACTION OR CAUSE OF ACTION ARISING UNDER OR RELATING TO
THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE (COLLECTIVELY,
THE “PARTIES’ DISPUTES”), SHALL BE DECIDED BY A SINGLE ARBITRATOR PURSUANT TO AN
ARBITRATION UNDER THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA RULES”) AS MODIFIED HEREBY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL

 

22



--------------------------------------------------------------------------------

COUNTERPART OR A COPY OF THIS AGREEMENT INCLUDING THIS SECTION WITH THE AMERICAN
ARBITRATION ASSOCIATION (THE “AAA”) AS WRITTEN EVIDENCE OF THE AGREEMENT OF THE
PARTIES TO SO ARBITRATE. THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT THEY FULLY
UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS SECTION AND AGREE TO ARBITRATE ALL PARTIES’
DISPUTES. Any arbitration pursuant to this Agreement shall take place in
Hartford, Connecticut (or in such other location as the parties shall mutually
agree in writing) before a single arbitrator having no less than ten years
experience in employment matters appointed in accordance with the AAA Rules or,
if the parties to the arbitration agree, a single retired judge. Notice of any
demand for arbitration shall be provided in writing to the other party pursuant
to Section 11 hereof and to the AAA (the “Arbitration Notice”). For the purposes
of this Agreement, an arbitration shall be deemed to have been commenced at such
time as the Arbitration Notice has been delivered to all the other parties
pursuant to the provisions of Section 11. The parties shall be entitled to
discovery in conjunction with such arbitration (with the scope of discovery to
be co-extensive with discovery rights applicable to an equivalent civil action
in state court). Any award rendered by the arbitrators (or, if applicable,
retired judge) shall be final and binding and may be enforced in the courts of
the state in which the arbitration takes place. Each party shall pay half of the
fees and expenses of the arbitrator.

14. Withholding. All payments and benefits hereunder shall be reduced, as
necessary, by the amount of all applicable income, employment, excise or other
taxes required to be withheld by the Company pursuant to federal, state or local
law.

15. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and plans, written or oral between them as to such subject
matter, including, but not limited to, the Company’s Executive Severance Pay
Plan and the Severance Agreement (except to the extent otherwise expressly
provided in Section 6.4 hereof).

16. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Connecticut, without reference
to the principles of conflict of laws.

18. Modifications and Waivers. No provision of this Agreement may be modified,
altered or amended except by an instrument in writing executed by the parties

 

23



--------------------------------------------------------------------------------

hereto. No waiver by either party hereto of any breach by the other party hereto
of any provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions at the time or at any prior
or subsequent time.

19. Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

 

24



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

21. Executive Representation. The Executive represents and warrants to the
Company that he is not subject to any agreement, written or oral, any law,
regulation or similar enactment, or any decree, order or similar action by any
tribunal or government authority, which could, in any way, restrict his ability
to negotiate, enter into or fully perform his obligations hereunder.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
authority of its Board of Directors, and the Executive has hereunto set his
hand, the day and year first above written.

 

BARNES GROUP INC. By:  

/s/ Thomas O. Barnes

Name:   Thomas O. Barnes Title:   Chairman, Board of Directors EXECUTIVE By:  

/s/ Gregory F. Milzcik

  Gregory F. Milzcik

 

25